Citation Nr: 0319723	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  91-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
(GI) disorder or psychophysiological GI disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
February 1969.

A March 1969 RO rating decision denied service connection for 
a nervous stomach.  The veteran was notified of the 
determination in March 1969 and he did not appeal.

In 1989 and the early 1990's, the veteran applied to reopen 
the claim for service connection for a psychophysiological GI 
disorder, requested service connection for various other 
disorders, requested an increased rating for his service-
connected bilateral foot disorder, requested VA outpatient 
dental treatment and related dental appliances, and requested 
a total rating for compensation purposes based on individual 
unemployability.  This appeal came to the Board of Veterans' 
Appeals (Board) from RO decisions that denied service 
connection for eczema, a GI or psychophysiological GI 
disorder, a back disorder, a bilateral leg disorder, a 
bilateral knee disorder, and a bilateral ankle disorder, 
denied VA outpatient dental treatment and related appliances, 
denied an increased rating for callosities of the feet (rated 
50 percent), and denied a total rating for compensation based 
on unemployability.  In a June 1998 decision, the Board found 
that new and material evidence had been submitted to reopen 
the claim for service connection for a GI disorder and denied 
the appeal for the requested benefits.

The veteran appealed the June 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2000 order, the Court vacated the June 1998 
Board decision with regard to the denial of service 
connection for a bilateral leg disorder, a bilateral ankle 
disorder, and a bilateral knee disorder.  The August 2000 
Court order affirmed the June 1998 Board decision regarding 
the denial of service connection for a GI or 
psychophysiological GI disorder.  The other issues denied in 
the June 1998 Board decision were considered abandoned 
because those matters had not been appealed to the Court.  
The Court entered judgment on these matters in September 
2000.

In a November 2000 order, the Court recalled its September 
2000 judgment regarding the affirmance of the denial of 
service connection for a GI or psychophysiological GI 
disorder in the June 1998 Board decision.  In a June 2001 
order, the Court vacated the denial of service connection for 
a GI or psychophysiological disorder in the June 1998 Board 
decision.  Thereafter, the file was returned to the Board.

In 2002 and 2003, the Board undertook additional development 
on the issues of entitlement to service connection for a 
bilateral leg disorder, a bilateral ankle disorder, a 
bilateral knee disorder, and a GI or psychophysiological GI 
disorder, pursuant to authority under 38 C.F.R. § 19.9(a)(2) 
(2002).  In 2002 and 2003, the veteran underwent VA 
examinations pursuant to the Board's development.

The issues of entitlement to service connection for a 
bilateral leg disorder and a bilateral ankle disorder will be 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  Patellar spurring of the right and left knees is causally 
related to the service-connected callosities of the feet.

2.  A psychological condition manifested by GI problems had 
its onset in service.




CONCLUSIONS OF LAW

1.  Patellar spurring of the right and left knees is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).

2.  Stress-related physiological response affecting irritable 
bowel syndrome was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
for service connection for a bilateral knee disorder and a GI 
disorder or psychophysiological GI disorder, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any knee or GI disorders, 
and to obtain opinions as to the etiology of any such 
conditions found.  He and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claims, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board is also granting service 
connection for a bilateral knee disorder and GI condition in 
this decision

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of these claims as required by the VCAA , to give 
the representative another opportunity to present additional 
evidence and/or argument or to have the RO initially review 
the claims based on the additional evidence obtained by the 
Board.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claims for 
service connection for a bilateral knee disorder and GI 
condition.  

I.  Service Connection for a Bilateral Knee Disorder

A.  Factual Background

A review of the records shows that service connection is 
currently in effect for callosities of the feet, rated 
50 percent; temporomandibular joint syndrome, rated 
10 percent; and cervical muscle strain, rated zero percent.  
The combined rating for the service-connected disabilities is 
60 percent.

The service medical records are negative for a knee disorder.  
Nor was a knee disorder found at his medical examination in 
January 1969 for separation from service.

The post-service medical records do not demonstrate the 
presence of a knee disorder, chondromalacia patella of the 
right knee, until the late 1980's or the early 1990's.  The 
post-service medical records do not demonstrate the presence 
of a chronic left knee disorder, patellar spurring, until 
2003.  The veteran underwent a VA examination in April 2003, 
including X-rays of the knees that demonstrated patellar 
spurring of the right and left knees.

The veteran has testified at various personal hearings to the 
effect that he has right and left knee disorders that are 
related to incidents of service or to a service-connected 
disability.  In April 2003, he underwent a VA examination 
pursuant to development undertaken by the Board to determine 
the nature and extent of any right or left knee disorder, and 
to obtain an opinion as to the etiology of any knee condition 
found.  X-rays of the veteran's knees revealed patellar 
spurring of both knees.  The examiner opined that any 
arthritis of the veteran's knees was causally related to an 
abnormal gait secondary to pain in his heels due to foot 
calluses.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the Court has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The service medical records do not show the presence of right 
or left knee disorders, and the post-service medical records 
do not demonstrate the presence of such disorders until many 
years after service.  In April 2003, the veteran underwent a 
VA examination pursuant to development undertaken by the 
Board to determine the nature and extent of any knee 
condition, and to obtain an opinion as to the etiology of any 
knee condition found.  At this examination, the veteran was 
found to have patellar spurring of the right and left knees, 
and the examiner opined that these conditions were causally 
related to his service-connected bilateral foot disorder.  
There is no evidence in the claims folders to refute this 
medical opinion.

In view of the above, the Board finds that the evidence shows 
that the patellar spurring of the veteran's right and left 
knees is proximately due to or the result of his service-
connected callosities of the feet.  Hence, the evidence 
supports granting service connection for the patellar 
spurring of the right and left knees.

II.  Service Connection for a GI Disorder or 
Psychophysiological GI Disorder

A.  Factual Background

The service medical records show that the veteran was seen in 
January 1969 for complaints of a nervous stomach.  No 
abnormalities were found on examination.  Nor was a 
psychiatric condition or GI condition found at his medical 
examination for separation from service in January 1969.

The veteran underwent a VA medical examination in March 1970.  
He had no GI complaints and an organic GI disorder or 
psychophysiological GI disorder was not found.

A summary of the veteran's hospitalization at a private 
medical facility in November 1974 notes his complaints of 
epigastric pain associated with nausea and vomiting of about 
2 to 3 days.  No significant history of a GI disorder was 
noted.  X-rays revealed a grossly abnormal small bowel.  He 
underwent a small bowel biopsy.  The final diagnosis was 
gastroenteritis, nonspecific.

VA medical reports show that the veteran was treated and 
examined for various conditions in the late 1980's and 
1990's, including for GI conditions.  The more salient 
reports are discussed in the following paragraphs. 

The veteran underwent a VA psychiatric examination in October 
1991.  The diagnosis was psychological factors affecting 
physical condition.

A report of VA outpatient treatment in August 1994 notes a 
history of irritable bowel syndrome.  The post-service 
medical records reveal that he uses medication to treat his 
service-connected bilateral foot disorder.  

The veteran testified at various hearings in the 1990's to 
the effect that he had a GI disorder that had its onset in 
service.  He also submitted medical literature concerning 
psychological factors affecting physical condition and a 
three-ring binder that included mostly duplicate copies of 
evidence already of record.  The evidence in the three-ring 
binder contains no medical evidence linking the veteran's 
organic or psychophysiological GI disorder to an incident of 
service or to a service-connected disability, including 
medication used to treat a service-connected disability.

In October 2002, the veteran underwent VA examinations 
pursuant to development undertaken by the Board to determine 
the nature and extent of any GI or psychophysiological GI 
condition, and to obtain an opinion as to the etiology of any 
such condition found.  At a VA compensation examination, the 
diagnosis was irritable bowel syndrome.  The examiner who 
reviewed the veteran's medical history noted that the veteran 
reported symptoms related to this condition since service, 
but found no objective documentation to verify the veteran's 
complaints of continuity of symptoms.  The examiner opined 
that the veteran's GI complaints did not likely have their 
onset in service.

At a VA psychiatric examination in October 2002, the examiner 
concluded that the veteran had stress-related physiological 
response affecting irritable bowel syndrome.  The examiner 
opined after review of the evidence in the veteran's claims 
file that the veteran had a propensity toward stress and that 
his stresses related to military service brought about his GI 
problems and that it was at least as likely as not that this 
disability was related to an incident of service.

B.  Legal Analysis

The service medical records do not show the presence of a GI 
or psychological GI disorder, and the post service medical 
records do not demonstrate the presence of such a condition 
until many years after service.  Testimony from the veteran 
is to the effect that his GI condition had its onset in 
service.

In 2002, the veteran underwent VA examinations in order to 
determine the nature and extent of any GI condition and to 
obtain an opinion as to the etiology of any GI condition 
found.  At the VA compensation examination he was found to 
have irritable bowel syndrome that the examiner opined did 
not have its onset in service.  At the VA psychiatric 
examination, the examiner opined that the veteran's GI 
condition was related to stresses in service.  The overall 
evidence is essentially in equipoise at to whether or not the 
veteran's GI condition had its onset in service.  Under the 
circumstances, he prevails on his claim for service 
connection for a GI condition with application of the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In view of the above, the Board finds that the evidence 
supports granting service connection for stress-related 
physiological response affecting irritable bowel syndrome.


ORDER

Service connection for patellar spurring of the right and 
left knees is granted.

Service connection for stress-related physiological response 
affecting irritable bowel syndrome is granted.


REMAND

With regard to the claims for service connection for a 
bilateral leg disorder and a bilateral ankle disorder, the 
Board undertook additional development in 2002 and 2003.  The 
veteran underwent VA examinations in October 2002 and April 
2003 pursuant to this development.  The report of his VA 
examination in April 2003 contains medical opinions as to the 
etiology of any leg and ankle conditions.

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), held that the Board may not 
adjudicate a claim based on any new evidence it obtains 
unless the veteran waives initial consideration of such 
evidence by the RO.  VAOPGCPREC 1-2003.

The VCAA, as noted above, also redefined VA's duty to assist 
the veteran in the development of a claim.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the veteran is 
notified of the evidence needed to 
substantiate his claims for service 
connection for a bilateral ankle disorder 
and a bilateral leg disorder.  This 
notice should advise him of the evidence 
he needs to submit and of the evidence VA 
will attempt to obtain.

2.  After the above development, the RO 
should review the claims for service 
connection for a bilateral ankle disorder 
and a bilateral leg disorder.  This 
review should consider all the evidence 
received since the issuance of the most 
recent supplemental statement of the case 
to the veteran.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



